              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JASON ARTHUR,
      Petitioner,                                 NO. 3:17-CV-01123

             v.                                   (JUDGE CAPUTO)
BUREAU OF PRISONS, et al.,
                                                  (MAGISTRATE JUDGE SCHWAB)
      Respondents.

                                MEMORANDUM
      Presently before me is the Motion to Alter or Amend Judgment (Doc. 39) filed
by Petitioner Jason Arthur (“Arthur”). For the reasons that follow, the motion will be
denied.
                                   I. Background
      The pertinent facts were set forth as follows in my April 15, 2019 Opinion:
                   Arthur was convicted in 1998 in the United States
            District Court for the District of Massachusetts on a variety
            of charges, including racketeering, murder in aid of
            racketeering, conspiracy to commit racketeering, possession
            with intent to distribute cocaine base, and conspiracy to
            distribute cocaine base. See United States v. Patrick, 248
            F.3d 11, 16 (1st Cir. 2001). Arthur was sentenced to life
            imprisonment. See id.
                  Arthur filed a direct appeal of his conviction and
            sentence to the United States Court of Appeals for the First
            Circuit. See id. The First Circuit affirmed the conviction
            and sentence. See id. at 28. The United States Supreme
            Court denied Arthur’s petition for writ of certiorari. See
            Arthur v. United States, 534 U.S. 1043, 122 S. Ct. 620, 151
            L. Ed. 2d 542 (2001).
                   Arthur subsequently filed a motion in the sentencing
            court pursuant to 28 U.S.C. § 2255 on December 19, 2002.
            See Arthur v. United States, No. 03-10033, (D. Mass. Dec.
            19, 2002), ECF No. 1. The § 2255 motion was denied on
            February 15, 2006. See Arthur v. United States, No. 03-
            10033, (D. Mass. Dec. 19, 2002), ECF No. 15. However, the
            district court granted Arthur a limited certificate of
            appealability. See Arthur v. United States, No. 03-10033,
            2007 WL 1933237, at *4 (D. Mass. June 28, 2007). The
            First Circuit affirmed the judgment of the district court
            denying Arthur’s collateral challenge on October 15, 2008.
            See Arthur v. United States, No. 03-10033, (D. Mass. Dec.
            Feb. 2, 2009), ECF No. 28.
                    Arthur filed the instant petition pursuant to 28 U.S.C.
            § 2241 in this Court on June 20, 2017 while incarcerated at
            FCI-Allenwood. (See Doc. 1, generally). Therein, Arthur
            states: “pursuant to the Supreme Court’s holding in
            Descamps v. United States, 133 S. Ct. 2276 (US 2013) and
            Mathis v. United States, 136 S. Ct. 2243 (US 2016),
            Petitioner is actually innocent of being a career offender.”
            (Id. at ¶ 13).
      On March 12, 2019, Magistrate Judge Schwab recommended that the petition
be dismissed for lack of jurisdiction because “challenges to sentence enhancements
must be brought through § 2255 motions rather than through § 2241 petitions.” (See
Doc. 32, 7-8). Arthur objected to the Magistrate Judge’s recommendation. (See Doc.
34, generally).
      I overruled Arthur’s objections, adopted the Report and Recommendation, and
dismissed the petition without prejudice for lack of jurisdiction on April 15, 2019.
(See Doc. 38, generally). In the accompanying Opinion, I explained that as Arthur’s
objections were “general in nature”, the Report and Recommendation was subject to
clear error review. (See Doc. 37, 5). Finding none, the Report and Recommendation
was adopted. (See id.). I also noted that Arthur could not proceed by way of § 2241
because he failed to show that § 2255 was inadequate or ineffective to test the legality
of his detention. (See id. at 5-6).
      Arthur timely filed a motion to alter or amend judgment pursuant to Federal
Rule of Civil Procedure 59(e). (See Doc. 39, generally). The motion to alter or amend
judgment has been fully briefed and is ripe for disposition.
                                      II. Discussion
      Pursuant to Federal Rule of Civil Procedure 59(e), a party may move “to alter
or amend a judgment.” Fed. R. Civ. P. 59(e).            The scope of a motion for
reconsideration of a final judgment under Rule 59(e) is extremely limited. Blystone
v. Horn, 664 F.3d 397, 415 (3d Cir. 2011). It may be used only to “correct manifest
errors of law or fact or to present newly discovered evidence.” Max's Seafood Cafe
                                            2
ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). To prevail on
a motion for reconsideration under Rule 59(e), the movant must show at least “one of
the following grounds: (1) an intervening change in controlling law; (2) the
availability of new evidence that was not available when the court ... [rendered the
judgment in question]; or (3) the need to correct a clear error of law or fact or to
prevent manifest injustice.” U.S. ex rel. Shumann v. Astrazeneca Pharm. L.P., 769
F.3d 837, 848-49 (3d Cir. 2014) (citing Max's Seafood Café, 176 F.3d at 677). “A
motion for reconsideration is not to be used as a means to reargue matters already
argued and disposed of or as an attempt to relitigate a point of disagreement between
the Court and the litigant.” Odgen v. Keystone Residence, 226 F. Supp. 2d 588, 606
(M.D. Pa. 2002).
      Arthur’s motion will be denied.           Arthur has not presented a change in
controlling law, cited the availability of new evidence, or identified a clear error of law
or fact to prevent manifest injustice. And, as I explained in dismissing the petition
without prejudice, Arthur has not demonstrated that§ 2255 would be inadequate or
ineffective, so he cannot proceed here by way of § 2241. See, e.g., Murray v. Warden
Fairton FCI, 710 F. App’x 518, 520 (3d Cir. 2018).
                                    III. Conclusion
      For the above stated reasons, the motion to alter or amend judgment will be
denied.
      An appropriate order follows.


June 3, 2019                                        /s/ A. Richard Caputo
Date                                                A. Richard Caputo
                                                    United States District Judge




                                            3
